Citation Nr: 1601866	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS) as due to an undiagnosed illness.

2.  Entitlement to service connection for fibromyalgia as due to an undiagnosed illness.

3.  Entitlement to service connection for tingling in both legs as due to an undiagnosed illness.

4.  Entitlement to service connection for sleep disturbance as due to an undiagnosed illness.

5.  Entitlement to service connection for irritable bowel syndrome (IBS) as due to an undiagnosed illness.

6.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2013; a statement of the case was issued in March 2014; and a substantive appeal was received in April 2014.   

The Board notes that the July 2013 rating decision also denied service connection for a lumbar spine disorder, a right knee disorder, and pulmonary problems.  It denied a total rating based on individual unemployability (TDIU); and it denied an increased rating for status post stress fracture right 3rd metatarsal.  These issues were not included in the Veteran's September 2013 notice of disagreement.  Consequently, they are not before the Board.  

The Veteran presented testimony at a Board hearing in August 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for chronic fatigue syndrome, an acquired psychiatric disability (to include PTSD) and sleep disturbance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Fibromyalgia was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service.

2.  Tingling in the legs was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service.

3.  Irritable bowel syndrome was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for fibromyalgia, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).

2.  The criteria for an award of service connection for tingling in the legs, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).

3.  The criteria for an award of service connection for irritable bowel syndrome, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2013 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Board notes that the Veteran stated that he treated with Ventura Community Hospital.  The RO attempted to obtain these records.  However, in July 2013, the Community Memorial Hospital of San Buenaventura, in Ventura, California, responded that they had no medical records for the Veteran, and that it only keeps records for seven years (VBMS, 7/8/13).  

The Board notes that VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his fibromyalgia, tingling legs, and IBS.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of record, fails to suggest that fibromyalgia, tingling legs, and IBS, first reported many years post service, had their onset in service or are otherwise related thereto.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i). 

A Persian Gulf Veteran is defined as a Veteran who served on active military service in the Southwest Asia Theater of operations.  38 C.F.R. § 3.317(e). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d)  warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness. 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (e.g. irritable bowel syndrome).  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(i). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

The Veteran's service personnel records (VBMS, 3/2/13) fail to reflect that he had active duty service in the Southwest Asia theater of operations.  To the contrary, his history of assignments (p. 20) and performance appraisals (p. 15) reflect that he served exclusively in the United States.  Consequently, the Veteran is not entitled to compensation under 38 C.F.R. § 3.317 for undiagnosed illnesses.

The Board now determines whether service connection can be awarded on a direct basis.

Fibromyalgia, tingling legs

At the Veteran's August 2015 Board hearing, he testified that he was on the USS Mercy; but about one month into that tour, it was determined that they were overstaffed.  Consequently, the Veteran and others returned to base at the Naval Hospital Lemoore.  He then left stateside but did not have boots on the ground in the southwest theater of operations during the Gulf War.  The Veteran testified that he had painful joints when he was admitted to the naval hospital at the end of 1987.  He was told he had a horrible virus, and that from then on, he has had gland problems (VBMS, 8/27/15, pgs. 2-7).

The Veteran testified that the numbness in his legs began during hell week at SEALs training.  He stated that the SEAL team was holding a boat over their heads and the Veteran fractured his right foot.  He then stated that the tingling began in 2010 or 2011.  Finally, he stated that "I may have had it all along, but it got severely bad in 2010 or '11."  (VBMS, 8/27/15, pgs. 9-10). 

The service treatment records (VBMS, 8/15/13) fail to reflect any findings or complaints of tingling in his legs.  The Veteran underwent a separation examination in January 1991.  It yielded normal findings (p.68).  The Veteran completed a Report of Medical History in January 2011 (p.72).  He denied, by checked box, that he had swollen or painful joints; cramps in his legs; arthritis, rheumatism, and bursitis; bone, joint, or other deformity.  There was no mention of tingling in his legs at that time.  

The first post service treatment records of any kind consist of an April 2006 VA Emergency Department care note (VBMS, 1/13/10, p. 20).  The Veteran sought medication refills.  He reported that he suffered from chronic pain stemming from a wrist fracture.  His first visit to the VA Primary Care was in May 2006 (p. 1).  His reported medical history included right knee pain that he attributed to service; left wrist/forearm pain due to a skiing accident in 2004; and chronic low back pain also due to the 2004 skiing accident.  In October 2007, he sustained an injury to his knee at work (p. 13).  In December 2007, the Veteran reported that he also suffered a significant injury involving a broken patella as a teenage (p. 15).  

An April 2010 MRI of the right knee included findings of a slightly truncated free margin posterior horn medical meniscus.  The examiner found that this suggested a small meniscal tear (VBMS, 5/24/10).   

Records from the University of Utah Hospitals and Clinics reflect that in August 2011, the Veteran had a nine month history of progressive neck and right arm weakness (VBMS, 5/16/12, p. 5).  The records reflect that these symptoms began after a hospitalization for respiratory failure when the Veteran was diagnosed with pneumonia (p. 1).  Additional University of Utah records dated May 2012 reflect that an episode of brachial plexitis caused the Veteran's upper extremity weakness (VBMS, 6/13/12).    

Nerve conduction studies conducted in October 2011 were normal except for mild slowing of the left ulnar nerve across the elbow (VBMS, 6/6/14, p. 27).  Needle electromyography was remarkable for profuse fibrillations and positive sharp waves in the left infraspinatus and deltoid, rare fibrillations in the left FDI (Hand), and large polyphasic motor units with decreased recruitment in the left deltoid, infrasinatus, triceps, FDI (Hand), and right deltoid.

The Veteran submitted an April 2013 correspondence written by Dr. S.A.B. (VBMS, 4/23/13).  Dr. S.A.B. stated that the Veteran has an undiagnosed condition consistent with gulf war syndrome.  He stated that the Veteran has constant pain in his muscles, head, and back of occupit.  He also had shoulder and knee pain.  He stated that in his earlier evaluation, he was thought to have multiple sclerosis (MS), but the diagnosis was never confirmed with further studies.  Dr. S.A.B. stated that the Veteran carries a diagnosis of fibromyalgia due to ongoing weakness, muscle soreness, and joint pain.  He stated that fibromyalgia/chronic fatigue has been something that the Veteran has dealt with since the Gulf War.  Dr. S.A.B. stated that the Veteran has the signs and symptoms (including IBS) of Gulf War Syndrome.  
  
The Veteran underwent a physical examination in June 2013 (VBMS 4/11/14, p. 12).  The examiner (Dr. R.I.) noted that the Veteran began to develop a neuromuscular disease approximately 10 years earlier.  The muscles were mostly affected.  He had difficulty holding up his head, and the one side of his diaphragm muscles did not work well.  The examiner also noted that the Veteran had lower back pain for approximately 15 years.  He noted that the Veteran has been the victim of multiple assaults that have caused his back to hurt.  He noted at least three violent attacks when he worked in the VAMC psychiatric ward.  The Board notes that the Veteran's employment in this ward was post service.  

Upon examination, and regarding fibromyalgia, the Veteran was positive for 3/9 bilateral pressure points and negative for the others.  The examiner noted that the Veteran had an unknown neurological disorder, with presumptive Gulf War Syndrome, and a diagnosis of fibromyalgia.  

An April 2014 VA outpatient treatment report reflects that the Veteran had undiagnosed conditions consistent with gulf war syndrome (VBMS, 3/18/15).  The examiner cited Dr. S.A.B.'s records.  


Analysis

As noted above, the Veteran is not a Persian Gulf Veteran insofar as he did not serve in the Southwest Asia Theater of operations.  38 C.F.R. § 3.317(e).  Consequently, the Veteran is not entitled to compensation under 38 C.F.R. § 3.317 for undiagnosed illnesses.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the Veteran has established the first of these elements.  Although the precise diagnosis may vary, it is clear that the Veteran is being treated for painful joints and a neurological condition.   

It is the second and third element of service connection in which the Veteran's claims fall short.  In regard to the second element of service connection, it does not appear that the Veteran sustained an in-service disease or injury.  The service treatment records fail to reflect findings attributable to fibromyalgia.  They also fail to contain reports of tingling in the legs.  The separation examination yielded normal findings and the Veteran completed a Report of Medical History in which he denied having swollen or painful joints; cramps in his legs; arthritis, rheumatism, and bursitis; bone, joint, or other deformity.  There was no mention of tingling in his legs.

In support of his claims for service connection, the Veteran states that he has had joint pain since service.  With regard to tingling in his legs, he first testified that it began in 1987.  He appeared to correct himself when he stated that it began in 2010 or 2011.  Finally, he stated that he "may have had it all along, but it got severely bad in 2010 or '11." [Emphasis added].  

The Veteran is competent to describe symptoms of joint pain and tingling in his legs.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

At the outset, the Board notes the gap of approximately 15 years between the Veteran's separation from service and the first documented treatment for joint pain.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's assertions are somewhat inconsistent.  Although he testified that he has had joint pain since service, he specifically denied having joint pain when he completed his Report of Medical History.  Moreover, when he sought treatment with the VA, he sought treatment for knee pain (for which service connection has already been denied by way of January 2010 and June 2010 rating decisions).  He also sought treatment for low back pain and left wrist/forearm pain that was due to a 2004 skiing accident.  When the Veteran sought treatment for various joint pains, he failed to attribute them to service (with the exception of the right knee).  

Medical records also reflect that reports of muscle weakness do not date back to service.  Records from the University of Utah Hospitals and Clinics reflect that in August 2011, the Veteran had a nine month history of progressive neck and right arm weakness.  The records reflect that these symptoms began after a hospitalization for respiratory failure when the Veteran was diagnosed with pneumonia.  Additional University of Utah records dated May 2012 reflect that an episode of brachial plexitis caused the Veteran's upper extremity weakness.   

When examined in June 2013, the examiner (Dr. R.I.) noted that the Veteran began to develop a neuromuscular disease approximately 10 years ago.  This would place the onset of symptoms approximately 2003 (or twelve years after service).  With regard to the Veteran's back pain, the examiner noted a 15 year history, which would place the onset of symptoms at approximately 1998 (seven years after service).  Moreover, the examiner noted that the Veteran was the victim of several post service violent attacks when he worked on the VAMC psychiatric ward.      

For the above reasons, continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, the third element of service connection could be satisfied if a competent nexus opinion stated that the fibromyalgia and/or leg tingling is related to the Veteran's active service.

In this case, given the lack of findings in the service treatment records, there is nothing upon which to base a nexus opinion.  As noted above, the standards of McLendon have not been met in this case as the evidence of records fails to suggest that fibromyalgia and tingling legs, first reported many years post service, had their onset in service or are otherwise related thereto.  

The Board acknowledges that the only positive nexus opinions are from those who have erroneously presumed that the Veteran's symptoms are part of an undiagnosed illness consistent with Gulf War Syndrome, despite the fact that the Veteran never served in the southwest theater of operations.    

The Veteran himself believes that his current fibromyalgia and tingling in his legs is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of fibromyalgia and tingling in the Veteran's legs falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

IBS
At the Veteran's August 2015 Board hearing, he testified that he began having gastrointestinal problems towards the end of his enlistment (1990 or 1991).  He stated that he started having unexplained infections in his bowels and he was prescribed antibiotics that would clear it up.  Symptoms would return every five or six months. (VBMS, 8/27/15, pgs. 14-15).   

The service treatment records (VBMS, 8/15/13) fail to reflect any findings attributed to IBS.  The Veteran underwent a separation examination in January 1991.  It yielded normal findings (p.68).  The Veteran completed a Report of Medical History in January 2011 (p.72).  He denied, by checked box, that he had frequent indigestion, or stomach, liver, or intestinal trouble.
  
The Veteran's first visit to the VA Primary Care was in May 2006 (p. 1).  His reported medical history included diverticulosis that was stable with dietary fiber cereal.  A December 2007 treatment report reflects that the Veteran had a past medical history of diverticulosis, colonic (p. 16).  He denied any recent gastrointestinal complaints and felt that many of the issues resolved after switching from night shift to the day shift at work.    

The Veteran submitted an April 2013 correspondence from Dr. S.A.B. (VBMS, 4/23/13).  Dr. S.A.B. stated that the Veteran has IBS and that some days he spends all his energy going to the bathroom with six or more diarrhea stools.  He also noted that the Veteran had slight impairment of urinary sphincter and leakage; and that he has occasional involuntary bowel movements.    

Analysis

Although the Veteran denied gastrointestinal complaints in December 2007, and the fact the disability appeared to be resolving at that time, the Board notes that the Veteran continues to report symptoms and he is competent to do so.  Additionally, it appears from the Veteran's testimony that the condition comes and goes.  The Board finds that the Veteran has satisfied the first element of service connection. 

Once again however, the Veteran's claim falls short with regards to the second and third elements of service connection.  With regards to an in-service injury or disease, the Board notes that the service treatment fails to contain any findings attributed to IBS.  His separation examination was normal, and he completed a Report of Medical History in which he specifically denied frequent indigestion, or stomach, liver, or intestinal trouble.  

With regards to a nexus to service, the Board notes that given the lack of findings in the service treatment records, there is nothing upon which to base a nexus opinion.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that IBS, first reported many years post service, had its onset in service or is otherwise related thereto.  

The Board acknowledges that the only positive nexus opinions are from those who have erroneously presumed that the Veteran's symptoms are part of an undiagnosed illness consistent with Gulf War Syndrome, despite the fact that the Veteran never served in the southwest theater of operations.    

The Veteran himself believes that his IBS is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  However, as to the specific issue in this case, the etiology of IBS falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for IBS must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for fibromyalgia is denied.   

Entitlement to service connection for tingling in both legs is denied.

Entitlement to service connection for irritable bowel syndrome (IBS) is denied.  


REMAND

Chronic Fatigue Syndrome (CFS)
In September 1987, the Veteran reported a one week history of weakness, sore throat, headaches, and photophobia.  He was provisionally diagnosed with mononucleosis ("mono") (VBMS, 8/15/13, p. 8).  In November 1987, he continued to be run down and tired.  He was assessed with mono (p. 3).  In March 1988, he reported headaches, malaise, feeling weak, and dizziness.  He was noted to have a history of mono.  He was assessed with viral syndrome vs. strep throat (p. 6).  

The Veteran underwent a VA examination in March 2013 (VBMS, 3/27/13, p. 8).  The examiner stated that the Veteran was diagnosed with CFS in 1991.  The examiner failed to cite the treatment note in which such a diagnosis was made.  Additionally, the examiner listed several of the reported symptoms; but no diagnostic testing was performed, and no opinion was rendered.  

The examiner submitted an addendum opinion in April 2013 in which he opined that the Veteran's CFS was at least as likely as not incurred in or caused by his in-service diagnosis of mono.  There was no rationale to support this opinion.  

The Veteran underwent another VA examination in July 2013.  The examiner found that mono is self-limited and that there is no medical evidence to feasibly link it to CFS.  He opined that the Veteran did not meet the criteria for a diagnosis of CFS. 

The Board notes that both examination reports are inadequate.  The April 2013 opinion is inadequate because the examiner provided no rationale to support his conclusion.  Moreover, he stated that the Veteran was diagnosed with CFS in 1991 when there do not appear to be any medical records to support such a finding.  The July 2013 opinion is inadequate because it is too limited in scope.  By limiting the opinion to a rebuttal of the April 2013 opinion, the examiner failed to answer the question as to whether the Veteran's current symptoms of weakness are related to his in-service complaints of weakness (regardless of how these symptoms were diagnosed).  

The Board finds that a private examination is warranted to determine if the Veteran's current symptoms are at least as likely as not due to service.   
  
PTSD, sleep disturbance
The Veteran underwent a VA examination in July 2013.  The VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD because each of his stressors failed to meet Criterion A (stressors were inadequate to support such a diagnosis).  

The Veteran has since added a new stressor.  In June 2014, he stated that he was the victim of a sexual assault in service.  The Board notes that the Veteran had previously denied military sexual trauma (MST) in June 2013 (VBMS, 3/7/13).  However, the Board also recognizes that the Veteran may have been reluctant to come forward with details of the MST.  In any case, the Board notes that the new stressor has not been addressed by way of a VA examination.   Although the stressor is not documented in the service treatment records, the Veteran has submitted lay statements from friends and relatives regarding behavioral changes that were witnessed once the Veteran retuned from service.  

The Board finds that there is sufficient evidence to get a VA examination for the purposes of getting an opinion regarding the etiology of the Veteran's disability.

Additionally, the Board notes that the post service treatment records suggest that the Veteran's sleep disturbance may be, at least in part, secondary to his psychiatric disability.  The Board finds that if the psychiatric examiner finds that the Veteran's  psychiatric disability is due to service, then he/she should render an opinion on whether the Veteran's sleep disturbance is secondarily related to service.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a private examination for the purpose of determining the nature and etiology of a disability manifested by weakness, fatigue, and malaise (to include CFS).  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to complaints of weakness and being run down (September 1987, November 1987, and March 1988).

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  The Veteran should be afforded a private psychiatric examination for the purpose of determining the nature and etiology of the Veteran's psychiatric disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine:

1) whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If so, the specific stressor event resulting in such diagnosis should be identified. 

Regarding the Veteran's alleged MST, the examiner should specifically discuss any behavioral changes and circumstantial evidence of corroboration noted in 38 C.F.R. § 3.304(f)(5).

For any diagnosed psychiatric disorder-including PTSD-the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to military service, to include as due to the alleged military sexual trauma.

If so, the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's sleep disturbance was caused, or aggravated by, the Veteran's psychiatric disability.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
 
3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


